

Exhibit 10.13


December 30, 2008
  
PERSONAL & CONFIDENTIAL
 
Howard Edelstein
[Home address redacted]


Re:
Employment Agreement dated September 4, 2006 between you and NYFIX, Inc. (the
“Agreement”).

 
Dear Howard:


You and NYFIX, Inc. agree to the following amendments to the Agreement.


1.
Section 1(r) is hereby amended to read as follows:



“(r)  “Good Reason” shall mean, without Employee’s consent, (i) any material
diminution in base compensation , (ii) a material change in the geographic
location at which Employee must perform his duties, or (iii) a breach by the
Company of any material provision of the employment agreement.”


2.
The first sentence of Section 1(x) is hereby amended to read as follows:



“(x) “Severance Term” shall mean the twelve (12) month period commencing sixty
(60) days following Employee’s termination of employment hereunder by the
Company without Cause or by Employee with Good Reason, provided that Employee
has executed a general release (as described in Section 8(g) hereof) and any
waiting periods contained in such release have expired prior to the 60th day
following the date of termination.”


3.
The following language is added at the end of the last sentence of Section 4(b):



“, but in no event later than March 15 of the calendar year following the year
in which the bonus was earned”


4.
The following language is added at the end of the last sentence of Section 7(a):



“and subject to the terms and conditions set forth in Section 16(e)”

 
Page 1 of 5

--------------------------------------------------------------------------------

 

5.
Subsection 8(b)(i) is hereby amended to read as follows:



“(i)  the Accrued Obligations, payable within thirty (30) days of the date of
termination;”
 
6.
The following language is added at the end of the first sentence of Subsection
8(c)(ii):



“payable within thirty (30) days of the date of termination”


7.
The following language is added before the word “Employee” in the second
sentence of Section 8(d):



“then, subject to Section 16 hereof,”


8.
Subsection 8(d)(i) is hereby amended to read as follows:



“(i)       the Accrued Obligations, payable within thirty (30) days of the date
of termination”


9.
Subsection 8(d)(vii) is hereby amended to read as follows:



“(vii)    reimbursement for reasonable expenses incurred by Employee for
executive outplacement assistance, subject to the terms and conditions set forth
in Section 16(e); and”


10.
All references to “fifteen (15) days” in Section 8(e) are hereby changed to
“thirty (30) days.”



11.
The following language is added at the end of the second sentence of Section
8(f):



“payable within thirty (30) days of the date of termination”


12.
The following language is added at the end of  Section 8(g):



“within sixty (60) days of the date of termination”


13.
Section 15 is hereby deleted and replaced with the reference “Intentionally
Omitted.”


 
Page 2 of 5

--------------------------------------------------------------------------------

 

14.
Section 15 is hereby deleted and replaced with the following:



Section 16.    Compliance with Section 409A.
 
Subject to the provisions in this Section 16, any severance payments or benefits
under this Agreement shall begin only upon the date of Employee’s “separation
from service” (determined as set forth below) which occurs on or after the date
of termination of Employee’s employment.  The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
Employee under this Agreement:


(a)           It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company nor Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.


(b)           If, as of the date of Employee’s “separation from service” from
the Company, Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.


(c)           If, as of the date of Employee’s “separation from service” from
the Company, Employee is a “specified employee” (within the meaning of Section
409A), then:


 
(i)
Each installment of the severance payments and benefits due under this Agreement
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and



 
(ii)
Each installment of the severance payments and benefits due under this Agreement
that is not described in Section 16(c)(i) above and that would, absent this
subsection, be paid within the six-month period following Employee’s “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier,
Employee’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Employee’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of
Employee’s second taxable year following the taxable year in which the
separation from service occurs.


 
Page 3 of 5

--------------------------------------------------------------------------------

 

(d)           The determination of whether and when Employee’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Section 16(d), “Company” shall include
all persons with whom the Company would be considered a single employer as
determined under Treasury Regulation Section 1.409A-1(h)(3).


(e)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during Employee’s lifetime (or during
a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.


If you are in agreement with the foregoing, kindly execute a copy of this letter
and return it to the undersigned.
 
— The remainder of this page is intentionally left blank —

 
Page 4 of 5

--------------------------------------------------------------------------------

 
 

   
NYFIX, Inc.
         
Very truly yours,
   
/s/ Steven Vigliotti
   
Steven Vigliotti
   
Chief Financial Officer
Accepted and Agreed:
         
/s/ Howard Edelstein
   
Howard Edelstein
   
December 30, 2008
   

 
Page 5 of 5

--------------------------------------------------------------------------------

